DETAILED ACTION

1.	
This is in reply to an application filed on 07/17/2019. Claims 1-20 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3. 
Claim Objection
Claims 3, 7 and 20 are objected to, because these claims have typographical errors. The examiner suggests the following correction: 
Claim 3:
Replacement of “the wherein the one or more processor cores to” with “wherein the one or more processor cores to”.
Claim 7: 
Replacement of “decrypting the encrypted data using the first decryption key to generate a first decrypted data;” with “decrypting the encrypted data using the first decryption key to generate a first decrypted data.”

Claim 20: 




4.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 	Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, because: 
Claim 2 recites “the first decryption key”, “to write the first encrypted data”, and “decrypt the encrypted data”, 
Claim 3 recites “the logical volume range”, and “the client identifier associated with the first data”.
Claim 5 recites “the logical volume on the storage array”.
Claim 6 recites “the storage array”.
Claim 7 recites “decrypting the encrypted data”.
Claim 16 recites “the first decrypted data”, and “the second encryption key is associated with at least one property of the storage array”.
Claim 17 recites “decrypt the encrypted data”.
However there are insufficient antecedent basis for these limitations in the claims. The examiner suggests the following correction: 
Claim 2:
Replacement of “to determine the first decryption key” with “to determine a first decryption key”.
Replacement of “to write the first encrypted data” with “to write a first encrypted data”.
Replacement of “decrypt the encrypted data” with “decrypt the first encrypted data”.

Claim 3: Replacement of “the logical volume range” with “a logical volume range”.
		    Replacement of “the client identifier” with “a client identifier”.

Claim 5: Replacement of “the logical volume on the storage array” with “a logical volume on the storage array”.

Claim 6: Replacement of “the storage array” with “a storage array”.

Claim 7: Replacement of “decrypting the encrypted data” with “decrypting the first encrypted data”.

Claim 16: Replacement of “the first decrypted data” with “a first decrypted data”.
		      Replacement of “the second encryption key is associated with at least one property of the storage array” with “the second encryption key is associated with at least one property of a storage array”.
Note after replacing “the storage array” with “a storage array” in claim 16, claim 17 needs to be amended such as replacing “a storage array” with “the storage array” to avoid creating 112(b) issue for claim 19, because claim 19 recites “the storage array”.

Claim 17: Replacement of “decrypt the encrypted data” with “decrypt the first encrypted data”.







5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 10,387,661. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi. 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

6.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-3, 6-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Balasubramanianet al. US 9,225,691 (hereinafter Bala).
Regarding claim 1 Bala teaches a system comprising a storage array comprising one or more storage devices; and a storage controller coupled to the storage array, the storage controller comprising a processing device, wherein the processing device comprising one or more processor cores to (Bala teaches a storage system may include a plurality of components such as a plurality of engines and a plurality of storage units which may be organized in a redundant array of inexpensive disks (RAID) (col. 4, lin. 1-38, and fig. 1): perform at least one of a data deduplication operation or a data compression operation on a first decrypted data to generate a first reduced data; encrypt the first reduced data using a second encryption key to generate a second encrypted data, wherein the second encryption key is associated with at least one property of the storage array; and store the second encrypted data on the storage array (Bala teaches a client to get a first security key from a security manager, encrypts a file, and sends the encrypted file along with the security key ID to a storage system to be backed up (col.8, lin.30-47, and fig. 4A). After receiving the encrypted file by the storage system, the storage system decrypts the encrypted file with a decryption key, deduplicates the decrypted file, re-encrypts the deduplicted data segments with a second key, and stores the re-encrypted data segments on a storage (col. 9, lin. 9-26), 

In response to Claim 2: Rejected for the same reason as claim 7

Regarding claim 3 Bala teaches the system of claim 2, wherein to determine the first decryption key, the wherein the one or more processor cores to: determine a security identifier associated with the at least one of the logical volume, the logical volume range on the storage array, or the client identifier associated with the first data; 
send a second request to a key management service for the first decryption key, the second request comprising the security identifier; and receive a response with the first decryption key (Bala teaches a client to get a first security key from a security manager, use it to encrypt a file, and send the encrypted file along with the first security key ID (i.e. security identifier) to a storage system to be backed up. The storage system sends a request to a security manager to get the first security key to decrypt the encrypted file, wherein the request may include the first security key ID, wherein the security manager uses the first security key ID to identify the security key that was used by the client to encrypt the file (col. 8, lin.30-67, fig. 4A), (col. 7, lin. 16-27), and fig. 2) and wherein the first security key is a stream/client specific (col. 6, lin. 40), and fig. 4A-4B. 

Regarding claim 5 Bala teaches the system of claim 1, wherein the one or more processor cores further to: receive a second request from a second client device to read the second encrypted data from the logical volume on the storage array; decrypt the 

In response to Claim 6: Rejected for the same reason as claim 1
Regarding claim 7 Bala teaches the method of claim 6, receiving a first request to write a first encrypted data to a volume resident on a storage array, wherein the first encrypted data comprises a first data encrypted by a first encryption key that is associated with at least one property of the first data; determining a first decryption key to decrypt the first encrypted data; decrypting the encrypted data using the first decryption key to generate a first decrypted data (Bala teaches a client to get a first security key from a security manager, encrypts a file, and sends the encrypted file along with the security key ID to a storage system to be backed up (col.8, lin.30-47, and fig. 4A). After receiving the encrypted file by the storage system, the storage system 
 
Regarding claim 8 Bala teaches the method of claim 7, wherein determining the first decryption key comprises: determining a security identifier; and accessing a mapping table that stores a mapping between the security identifier and the first decryption key (Bala teaches a client to get a first security key from a security manager, use it to encrypt a file, and send the encrypted file along with the first security key ID (i.e. security identifier) to a storage system to be backed up. The storage system sends a request to a security manager to get the first security key to decrypt the encrypted file, wherein the request may include the first security key ID, wherein the security manager uses the first security key ID to identify the first security key (i.e. mapping) that was used by the client to encrypt the file (col. 8, lin.30-67, fig. 4A), (col. 7, lin. 16-27), and fig. 2) and wherein the first security key is a stream/client specific (col. 6, lin. 40), and fig. 4A-4B).

In response to Claim 9: Rejected for the same reason as claim 3
In response to Claim 10: Rejected for the same reason as claim 18
In response to Claim 12: Rejected for the same reason as claim 1
In response to Claim 13: Rejected for the same reason as claim 1
In response to Claim 14: Rejected for the same reason as claim 5
In response to Claim 15: Rejected for the same reason as claim 5
In response to Claim 16: Rejected for the same reason as claim 1
In response to Claim 17: Rejected for the same reason as claim 7

Regarding claim 18 Bala teaches the non-transitory computer readable storage medium of claim 17, wherein to determine the first decryption key, wherein the one or more processor cores to: identify a plurality of security identifiers associated with the at least one property of the first data; access a policy definition mapping associated with the first data; select a first security identifier of the plurality of security identifiers based on the policy definition mapping; and determine the first decryption key using the first security identifier by accessing at least one of a mapping table or a key management service (Bala teaches a client to get a security key from a security manager, use it to encrypt a file, and send the encrypted file along with the first security key ID, and a particular seed (i.e. the particular seed is another security identifier) to a storage system to be backed up. The storage system sends a request to a security manager to get the first security key to decrypt the encrypted file, wherein the request may include the first security key ID, wherein the security manager uses the first security key ID to identify the security key that was used by the client to encrypt the file (col. 8, lin.30-67, fig. 4A), wherein for each encrypted file, security information includes an entry that maps a key ID and a seed to the encrypted incoming file (col. 7, lin. 16-27), and fig. 2) and wherein the first security key is a stream/client specific (col. 6, lin. 40), and fig. 4A-4B).  

In response to Claim 19: Rejected for the same reason as claim 5
In response to Claim 20: Rejected for the same reason as claim 5

7.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bala as mentioned above, and further in view of Rush et al. US 2007/0094507 (hereinafter Rush).

Regarding claim 4 Bala teaches the system of claim 2. Bala does not teach wherein to determine the first decryption key, wherein the one or more processor cores to: detect a physical device on an input port associated with the storage array; and receive the first decryption key from the physical device.  
Rush teaches retrieving a decryption key from a flash memory to decrypt content [0134-0135].


In response to Claim 11: Rejected for the same reason as claim 4




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494